Citation Nr: 0902277	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-15 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims.  
The veteran submitted a notice of disagreement in January 
2007 and timely perfected his appeal in May 2007.

In October 2008, the veteran presented sworn testimony during 
a personal hearing in Boston, Massachusetts, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's claims 
file.

Subsequent to his Travel Board hearing, in November 2008, the 
veteran submitted additional evidence, consisting of internet 
articles, photographs and private medical records.  The 
veteran specifically waived agency of original jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The veteran's currently diagnosed bilateral hearing loss and 
bilateral tinnitus are the result of a disease or injury in 
service.


CONCLUSION OF LAW

Bilateral hearing loss and bilateral tinnitus were incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus have been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on that claim is moot.  See 38 
U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  The Merits of the Claims

The veteran alleges that he currently suffers from bilateral 
hearing loss and bilateral tinnitus that are the result of 
his time in active duty service.  Specifically, the veteran 
alleges that his exposure to acoustic trauma in his capacity 
as a communications expert and repairman in Vietnam caused 
his current disabilities.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2008).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).
The December 2006 private audiological examination submitted 
by the veteran establishes that the veteran currently suffers 
from moderate to severe sharp, high-tone hearing loss, 
bilaterally.  See private treatment record, M.E.N.T.A., 
December 15, 2006.  

Review of the veteran's service treatment records reveals 
that upon entry into service, the veteran's audiometric 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
n/a
-5
LEFT
5
0
5
n/a
0

See Standard Form (SF) 88, entrance examination report, 
August 17, 1966.  The service treatment records do not reveal 
any evidence that the veteran complained of or was treated 
for bilateral hearing loss or bilateral tinnitus during his 
time in service.  Upon separation, the veteran's audiometric 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
n/a
15
LEFT
15
15
15
n/a
15

See SF 88, separation examination report, May 28, 1969.  
Though not compensable, the Board notes that the veteran did 
experience a decrease in hearing during his time in service.  
The veteran reported that he experienced hearing loss and 
tinnitus while he was in service due to the acoustic trauma 
caused by mortar and rocket attacks in Vietnam.  See Travel 
Board hearing transcript, October 30, 2008.

The question must be answered, though, as to whether the 
veteran likely incurred acoustic trauma during service.  His 
personnel records indicate that he was a communications 
repairman - a military occupational specialty that does not 
denote a certain type of task, but that rather indicates a 
variety of tasks may be assigned based on need.  The veteran 
states that he was assigned to protect his unit's 
communications equipment and to help set up a crossfire 
during attacks on his compound.  He is certainly competent to 
provide such lay evidence, and there is nothing to contradict 
his statements.  Such duties are not inconsistent with those 
that may be assigned a field communications repairman.  
Therefore, resolving any doubt in his favor, the Board 
concludes that the veteran was exposed to acoustic trauma 
during service.

The remaining question is that of medical nexus.  In support 
of his claims, the veteran has submitted private treatment 
records from C.M.L., M.D. of M.E.N.T.A., dated in December 
2006 and November 2008.  In December 2006, the veteran was 
diagnosed with bilateral tinnitus and cerumen impaction.  The 
veteran stated that he was gradually losing his hearing and 
had experienced ringing in his ears for years that was 
increasing in severity.  He reported that he was exposed to a 
great deal of noise while serving in Vietnam, including 
rocket fire.  Based on his audiometry results, Dr. L. 
concluded that the veteran suffered from moderate to severe 
sharp, high-tone hearing loss, bilaterally.  See private 
treatment records, M.E.N.T.A., December 15, 2006.  

In November 2008, Dr. L. submitted a letter on the veteran's 
behalf.  Dr. L. stated that the veteran has a significant 
high tone sensorineural hearing loss in both ears that has 
been present since he was exposed to loud noise during 
several attacks in Vietnam.  It was noted that the veteran 
had normal hearing when he entered service and had high-tone 
hearing loss when he left military service.  In support of 
this contention, Dr. L. stated that the veteran's audiogram 
results revealed a moderate to severe high-tone nerve loss 
which is consistent with noise exposure.  The veteran also 
suffers from tinnitus, making hearing difficult as well.  Dr. 
L. concluded that since the veteran's hearing loss and 
tinnitus are so longstanding, it is very likely that they 
related to his noise exposure in service.  See private 
treatment record, M.E.N.T.A., November 11, 2008.

The veteran has established that he currently suffers from 
bilateral hearing loss and bilateral tinnitus, was exposed to 
acoustic trauma in service and has provided a positive 
medical nexus opinion.  The veteran has established all three 
elements necessary under Hickson and is therefore entitlement 
to service connection.  
See Hickson, supra.

Therefore, the Board finds that the evidence in this case 
supports the veteran's contentions that his current bilateral 
hearing loss and bilateral tinnitus were caused by acoustic 
trauma during his military duty.  Therefore, the benefit-of-
the-doubt will be conferred in the veteran's favor and his 
claims for service connection are granted, subject to the 
controlling laws and regulations, which govern awards of VA 
compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2008); see also Gilbert v. Derwinksi, 
1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


